DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021, 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 9, 10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-8, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over MeLampy et al. (USPGPub 2017/0250906) in view of Sinha et al. (USPGPub 2017/0324660). 

As per claim 1, MeLampy teaches a method comprising: 
receiving, by the network device, a packet comprising a first portion of metadata specifying a tenant identifier for the tenant and a second portion of metadata specifying a session identifier for a session associated with the packet (MeLampy, see paragraph [0021], each fabric having at least one named tenant, each tenant having at least one named service, …receiving first packet to establish a communication session between a source service in a source tenant and a destination service in a destination tenant. Also see paragraph [0022], The first packet may include first packet metadata including the name of the source tenant, in which case determining the source tenant for the communication session may involve determining the source tenant based on the name of the source tenant in the first packet metadata)
selecting, by the network device and based on the first portion of metadata specifying the tenant identifier, instance associated with the tenant (MeLampy, see paragraph [0022], Identifying the service agent may involve selecting one service agent instance from among a plurality of candidate service agent instances)
determining, by the network device and based on the second portion of metadata specifying the session identifier, the session associated with the packet (MeLampy, see paragraph [0091-0094], Tenant can be determined by one of several methods, such as, for example: [0092] Associated with an interface [0093] Associated with a packet that originates from a Service [0094] Stored in the first packet metadata by a previous hop RouteIQ instance)
(MeLampy, see paragraph [0021], identifying, using the at least one forwarding information base, a service agent for the communication session based on the name of the source tenant and the name of the destination service)
retrieving, by the network device and based on the determined service associated with the packet, one or more routes (MeLampy, see paragraph [0021], selecting a communication path for the communication session) and
 forwarding, by the network device, the packet toward a destination for the packet via the one or more routes (MeLampy, see paragraph [0021], [0022]), and forwarding the first packet via the selected communication path)
MeLampy doesn’t explicitly teach associating by a network device a tenant with a virtual routing and forwarding (VRF) instance of a plurality of VRF instance. MeLampy also doesn’t explicitly teach retrieving one or more routes from a routing information base (RIB) of the selected VRF instance of the plurality of VRF instance associated with the tenant. 
In analogous art Sinha teaches associating by a network device a tenant with a virtual routing and forwarding (VRF) instance of a plurality of VRF instance (Sinha, see paragraph [0012], The FIB can include a tenant-specific region storing tenant-specific destination address information populated based on tenant-specific virtual forwarding and routing ( VRF) instances). Sinha also teaches retrieving one or more routes from a routing information base (RIB) of the selected VRF instance of the plurality of VRF instance associated with the tenant (Sinha, see paragraph [0013], a forwarding information base (FIB). The FIB can include a tenant-specific region storing tenant-specific destination address information populated based on tenant-specific virtual forwarding and routing ( VRF) instances; and a shared service region storing global shared service destination address information populated based on a shared service VRF, the shared service region comprising a next hop destination for a shared service network destination).
(Sinha, see paragraph [0002], [0003]).

As per claim 2, MeLampy-Sinha teaches the method of claim 1, further comprising: obtaining, by the network device and based on the service associated with the session, one or more policies for the service and applying, by the network device, the one or more policies for the service to the packet (MeLampy, see paragraph [0103], the access policy is enforced to eliminate from that list any Service Agents that do not conform to the policy. Each Service has one or more access policies that dictate who or what is permitted to use that Service).

As per claim 3, MeLampy-Sinha teaches the method of claim 2, wherein the one or more policies for the service comprise one or more of: a path failover policy; a Differentiated Services Code Point (DSCP) marking policy; a traffic engineering policy; or a priority for network traffic associated with the session. (MeLampy, see paragraph [0103], Each Service has one or more access policies that dictate who or what is permitted to use that Service. The policy can contain an IP address prefix, or it can contain Services by name using a QSN--either fully qualified, or a partial QSN indicating only a service-group or tenant (each of these access policies has an allow/deny setting, akin to a traditional ACL). Thus, access policies can be based on previously defined services, creating an effective and simple model).

(MeLampy, see paragraph [0047], Authorities are named with text strings, and this string is used in the REX routing protocol. Authority names are unique within the REX system and are assigned/managed by a naming authority. In exemplary embodiments, Authority names are resource names that conform to RFC 1737).

	As per claim 5, MeLampy doesn’t explicitly teach the method of claim 1, wherein associating the tenant with the VRF instance of the plurality of VRF instances comprises assigning, to the VRF instance of the plurality of VRF instances, the tenant identifier for the tenant, and wherein selecting, based on the first portion of metadata specifying the tenant identifier, the VRF instance of the plurality of VRF instances associated with the tenant comprises selecting the VRF instance of the plurality of VRF instances associated with the tenant based on a determination that the tenant identifier specified by the first portion of metadata is the same as the tenant identifier assigned to the VRF instance associated with the tenant.
	In analogous art Sinha teaches the method of claim 1, wherein associating the tenant with the VRF instance of the plurality of VRF instances comprises assigning, to the VRF instance of the plurality of VRF instances, the tenant identifier for the tenant (Sinha, see paragraph [0012], The network element can include an application specific integrated circuit (ASIC) comprising a forwarding information base (FIB). The FIB can include a tenant-specific region storing tenant-specific destination address information populated based on tenant-specific virtual forwarding and routing ( VRF) instances; and a shared service region storing global shared service destination address information populated based on a shared service VRF, the shared service region comprising a next hop destination for a shared service network destination) and wherein selecting, based on the (Sinha, see paragraph [0013], The FIB can include a tenant-specific region storing tenant-specific destination address information populated based on tenant-specific virtual forwarding and routing ( VRF) instances; and a shared service region storing global shared service destination address information populated based on a shared service VRF, the shared service region comprising a next hop destination for a shared service network destination. The data center fabric can include a shared services network element comprising a shared services server configured to receive a packet; and determine whether to apply shared services to the packet based, at least in part, on an endpoint group tag located in the packet metadata).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sinha and apply them on the teaching of MeLampy because a forwarding information base (FIB) includes an allocation for shared service address information that is accessed by any tenant packet that needs destination address resolution. (Sinha, see paragraph [0002], [0003]).

As per claim 6, MeLampy-Sinha teaches the method of claim 1, wherein the packet comprises a first packet of a plurality of packets of a flow, and wherein forwarding the packet toward the destination via the one or more routes comprises forwarding the first packet and each subsequent packet of the flow in order toward the destination via the one or more routes (MeLampy, see paragraph [0021], receiving first packet to establish a communication session between a source service in a source tenant and a destination service in a destination tenant; determining the source tenant for the communication session; identifying, using the at least one forwarding information base, a service agent for the communication session based on the name of the source tenant and the name of the destination service; selecting a communication path for the communication session; and forwarding the first packet via the selected communication path).

	As per claim 7, MeLampy doesn’t explicitly teach the method of claim 1, wherein associating the tenant with the VRF instance of the plurality of VRF instances comprises associating each tenant of the plurality of tenants with a different VRF instance of the plurality of VRF instances.
	In analogous art Sinha teaches the method of claim 1, wherein associating the tenant with the VRF instance of the plurality of VRF instances comprises associating each tenant of the plurality of tenants with a different VRF instance of the plurality of VRF instances (Sinha, see paragraph [0026], Both the shared service VRF and regular tenant VRF can be populated in the FIB key. During FIB lookup, the regular tenant FIB region uses tenant VRF to do FIB lookup, and the shared service region uses shared service VRF to do the FIB lookup. A packet to a shared service destination, no matter what tenant VRF it is from, will be a hit in this shared service FIB region and the next hop is taken).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sinha and apply them on the teaching of MeLampy because a forwarding information base (FIB) includes an allocation for shared service address information that is accessed by any tenant packet that needs destination address resolution. (Sinha, see paragraph [0002], [0003]).

	As per claim 8, MeLampy doesn’t explicitly teach the method of claim 1, wherein associating the tenant with the VRF instance of the plurality of VRF instances comprises: associating, by the network device, a first tenant of the plurality of tenants with a first VRF 
	In analogous art Sinha teaches the method of claim 1, wherein associating the tenant with the VRF instance of the plurality of VRF instances comprises: associating, by the network device, a first tenant of the plurality of tenants with a first VRF instance of a plurality of VRF instances for the network device, wherein the first VRF instance for the network device to which the first tenant is assigned is different than a second VRF instance of a second plurality of VRF instances for a second network device to which the first tenant is associated  (Sinha, see paragraph [0018], performing a shared service lookup in a shared service region of the FIB using the shared service VRF; and performing a tenant-specific lookup in a tenant-specific region of the FIB using the tenant-specific VRF. (Note: tenant specific look up using the tenant specific VRF means tenants are assigned different VRF instances)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sinha and apply them on the teaching of MeLampy because a forwarding information base (FIB) includes an allocation for shared service address information that is accessed by any tenant packet that needs destination address resolution. (Sinha, see paragraph [0002], [0003]).

	 As per claim 11, 
			[Rejection rational for claim 1 is applicable].

	As per claim 12, MeLampy-Sinha teaches the system of claim 11, wherein the processing circuitry is further configured to: obtain, based on the service associated with (MeLampy, see paragraph [0103], the access policy is enforced to eliminate from that list any Service Agents that do not conform to the policy. Each Service has one or more access policies that dictate who or what is permitted to use that Service).

As per claim 13, MeLampy-Sinha teaches the system of claim 11, wherein the one or more policies for the session comprise one or more of: a path failover policy; a Differentiated Services Code Point (DSCP) marking policy; a traffic engineering policy; or a priority for network traffic associated with the session. (MeLampy, see paragraph [0103], Each Service has one or more access policies that dictate who or what is permitted to use that Service. The policy can contain an IP address prefix, or it can contain Services by name using a QSN--either fully qualified, or a partial QSN indicating only a service-group or tenant (each of these access policies has an allow/deny setting, akin to a traditional ACL). Thus, access policies can be based on previously defined services, creating an effective and simple model).
  
As per claim 14,
		[Rejection rational for claim 5 is applicable]. 
 
As per claim 15, MeLampy-Sinha teaches the system of claim 11, wherein the packet comprises a first packet of a plurality of packets of a flow, and wherein to forward the packet toward the destination via the one or more routes, the processing circuitry is configured to forward the first packet and each subsequent packet of the flow in order (MeLampy, see paragraph [0021], receiving first packet to establish a communication session between a source service in a source tenant and a destination service in a destination tenant; determining the source tenant for the communication session; identifying, using the at least one forwarding information base, a service agent for the communication session based on the name of the source tenant and the name of the destination service; selecting a communication path for the communication session; and forwarding the first packet via the selected communication path).

As per claim 16, 
		[Rejection rational for claim 17 is applicable].

As per claim 19, 
		[Rejection rational for claim 1 is applicable].

As per claim 20, MeLampy-Sinha teaches the non-transitory, computer-readable medium of claim 19, wherein the processing circuitry is further configured to: obtain, based on the service associated with the session, one or more policies for the service; and apply the one or more policies for the service to the packet. (MeLampy, see paragraph [0103], the access policy is enforced to eliminate from that list any Service Agents that do not conform to the policy. Each Service has one or more access policies that dictate who or what is permitted to use that Service).

Conclusion

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449